PER CURIAM.
This cause is before us on petition for leave to resign from The Florida Bar pursuant to Rule 11.08(2), Integration Rule of The Florida Bar, 32 F.S.A., and the response of The Florida Bar.
The Florida Bar has made a preliminary investigation regarding petitioner’s han*854dling of funds and it appears that any mishandling has been corrected through the efforts of others. Further, the Bar in its response states that Mr. Brush has left the state and intends to live in Mexico. The Bar supports the petition for resignation without leave for reinstatement and states that the granting of the petition will not adversely affect the public interest, the purity of the Courts and will not hinder the administration of justice.
Accordingly, the petition of Leon H. Brush to resign from The Florida Bar without leave to apply for reinstatement is hereby accepted and the name of Leon H. Brush is hereby stricken from the roll of attorneys of The Florida Bar.
It is so ordered.
ROBERTS, C. J., and ERVIN, ADKINS, BOYD and DEKLE, JJ„ concur.